Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 30, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  155239                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 155239
                                                                    COA: 332946
                                                                    Wayne CC: 10-002907-FC
  JONATHAN DAVID HEWITT-EL, a/k/a
  JONATHAN DAVID HEWITT,
           Defendant-Appellant.

  _________________________________________/

         On March 7, 2018, the Court heard oral argument on the application for leave to
  appeal the November 17, 2016 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. Pursuant to MCR 7.305(H)(1), and in light of the
  prosecutor’s concession that defendant’s argument that trial counsel was ineffective for
  failing to seek suppression of his prior convictions under MRE 609 was not decided
  against him on direct appeal, we VACATE the Court of Appeals opinion and REMAND
  this case to that court for reconsideration. On remand, the Court of Appeals shall
  consider all of the defendant’s claims of error in light of the prosecutor’s concession and
  determine whether he is entitled to relief under MCR 6.508(D) under the proper standard,
  namely reviewing the Wayne Circuit Court’s decision to grant the motion for relief from
  judgment for an abuse of discretion and reviewing its factual findings for clear error. See
  People v Swain, 288 Mich. App. 609, 628 (2010); People v McSwain, 259 Mich. App. 654,
  681 (2003).

        The Court of Appeals shall forward its decision on remand to the Clerk of this
  Court within 60 days of the date of this order.

        We retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 30, 2018
           t0327
                                                                               Clerk